






Citation:


Sutherland 
          v. Vancouver International Airport Authority


Date:
20030110







2003 
          BCCA 14


Docket:


CA028817






COURT 
          OF APPEAL FOR BRITISH COLUMBIA






BETWEEN:






WILFRED SUTHERLAND, SHERRYL SARA STEWART SUTHERLAND,

HILDEGARD ANGLET, ALNOOR AZIZ, AMINA AZIZ, KASHMIR BAINS,

NARINDER KAUR BAINS, H. ELAINE BARNES, ANITA BAYAZIT,

SHABINDER BHOPARAI, MAKHAN BHOPARAI, BJORN BJORNSON,

ELIZABETH BJORNSON, ROBERT BOAL, CHRISTL BOAL, DARRELL

BREMER, GAIL BREMER, CHRISTINE BROWNELL, TAK WAH CHAN, SU-HAW

CHANG, TREVOR CHARLES, SUSAN CHARLES, NORMAN CHENG, NGAI-SIM

CHUI, DOROTHY CHOQUER, TESSA DAGULAR, FRANK DEGIORGIO, MARIA

DEGEORGIO, PAUL DOYLE, WAYNE EKLOF, MARION EKLOF, ABDUL JAMAL

ESMAIL, SHIRIN JAMAL ESMAIL, KEITH GINTER, SHARON GINTER,

BALVINDER GOSAL, PAUL GREWAL, BALJIT GREWAL, YASEEN GREWAL,

ROSS GREYVAL, WALTER HARDER, LAURA HARDER, KEVIN HARRIS,

AUDREY HARRIS, TODD HARRIS, Y. MARIE HASTINGS, HOWARD

HASTINGS, RONALD HERMAN, ANITA HERMAN, STEPHANE HOURIE,

ROBERT HOURIE, JIM IP, ELLEN IP, AXIX JAMAL, FARZANA JAMAL,

EDITH JEROMINSKI, LINDA JOHNSON, HELEN KAETHLER, GURJANT

KANDA, SARITA KANDA, THEA KEMPE, EDUARD KEMPE, PETER KORAC,

DENIS LAFERRIERE, DELIA LAFERRIERE, JOHN LAING, LAURIE LAING,

ANNE LEECH, VICTOR LEECH, MICHAEL LEONG, BETTY LEONG, JAMES

LI, CHRISTINE LI, AMRIK LILLY, TOMMY LIU, CLARA MCFADYEN,

STANLEY MCFADYEN, NEIL MCLEOD, MORTIMER MARTIN, THEODORA

MARTIN, MICK MARTIN, DAVID MARTIN, DAVID MULHOLLAND, PAULINE

MUSGRAVE, NORMAN MUSGRAVE, LOUISE NAKANO, SHINICHI NAKANO,

LUCY NG, SAMMY NGAI, JOHN NGUI-YEN, JOYCELYN NGUI-YEN, SATVIR NIJJAR, 
          SUKHVIR NIJJAR, ZELJKA NOVAK, HAZOORI OKAK, KAMALJIT

OLAK, POMMY OLAK, MAJOR OLAK, MOHAN OLAK, CAROLE ANN ORTH,

ROBERT ORTH, RICHARD PADVAISKAS, LINDA PADVAISKAS, NARINDER

PAHL, LEHMBER PAHL, GAIL PEARCE, RICHARD C. PEARCE, ROBYN

PURI, EDWIN QUINLAN, SHELLIE RACHEL, MARTIN RACHEL, ARMANDO

REYES, SUSANA REYES, SUSAN SAHOTA, HANS SARGHIE, GLORIA

SCHUNTER, GERHARD SCHUNTER, SUZANNE SEAGRAVE, THOMAS

SEAGRAVE, SUKDEV SETHI, MEHNGA SETHI, SITLA SHARMA, HEMEMDRA

SHARMA, MANGAL SINGH, JIT SINGH, MICHAEL SOLTICE, INGRID

THORSEN, JOHN THORSEN, KITTY TONG, PATRICIA S. TONKS,

TANGERINE TWISS, BIMAL VERMA, ARUN VERMA, DES VERMA, BARRY

WALSH, SYLVIA WELLS, CASEY WICKHAM, MARYANNE WICKHAM, PETER

WOLFF, MARTHA WOLFF, TELMA WOOD, HABIBA YEUNG






RESPONDENTS

(APPELLANTS 
          BY CROSS-APPEAL)

(PLAINTIFFS)













AND:








ANDREA JONES, ROBIN JONES, HELEN PAGE, LISA LIVINGSTONE, GLEN

LIVINGSTONE, BRETT LIVINGSTONE, AN INFANT BY HIS GUARDIAN AD

LITEM GLEN LIVINGSTONE, AND LAURA LIVINGSTONE, AN INFANT BY

HER GUARDIAN AD LITEM GLEN LIVINGSTONE






RESPONDENTS

(APPELLANTS 
          BY CROSS-APPEAL)

(PLAINTIFFS)





AND:

THE VANCOUVER INTERNATIONAL AIRPORT AUTHORITY

(APPELLANT)

(RESPONDENT 
          BY CROSS-APPEAL)

(DEFENDANT)





AND:

THE ATTORNEY GENERAL OF CANADA

RESPONDENT

(RESPONDENT 
          BY CROSS-APPEAL)

(APPELLANT 
          BY CROSS-APPEAL)

(DEFENDANT)









AND:

CANADIAN AIRPORTS COUNCIL

INTERVENOR




















Before:


The 
          Honourable Chief Justice Finch







The 
          Honourable Madam Justice Prowse







The 
          Honourable Mr. Justice Hall




























A.P
. Seckel

A.D. 
          Borrell




Counsel 
          for the Appellant

Vancouver 
          International

Airport 
          Authority










G.C. 
          Carruthers

G.D. 
          Rosenfeld







D.W. 
          Roberts, Q.C.

J.R. 
          Shewfelt







B. 
          Morgan

M. 
          Jamal


Counsel 
          for the Respondent

Attorney 
          General of Canada







Counsel 
          for the Respondents

Wilfred 
          Sutherland et al







Counsel 
          for the Intervenor

Canadian 
          Airports Council










Place 
          and Dates of Hearing:


Vancouver, 
          British Columbia




May 14 to 17, 2002








Written 
          Submissions Received











Place 
          and Date of Judgment:        Vancouver, British Columbia

January 10, 2003















Supplementary 
    Reasons of the Court on Costs








Reasons for Judgment of the Court:










[1]

This appeal was allowed by Reasons for Judgment filed on 3 July 2002.  
    The defendants, the Vancouver International Airport Authority and the Attorney 
    General of Canada succeeded on the basis that the defence of statutory authority 
    was a complete defence to the plaintiffs claims.

[2]

The parties have since filed written submissions as to the appropriate 
    disposition for costs and disbursements.  Having read and considered those 
    submissions, we would direct that the defendants should have their costs of 
    the appeal, except that:

1.   One-half of the disbursements incurred for                preparation 
    of the appeal books is disallowed;

2.   One-half of the disbursements incurred for                preparation 
    of the transcripts is disallowed; and

3.   One-half days costs of the appeal (in respect of the           nuisance 
    issues) is disallowed.







[3]

The issue of costs in the Supreme Court of British Columbia is remitted 
    to that Court for disposition by the trial judge.









The 
    Honourable Chief Justice Finch









The 
    Honourable Madam Justice Prowse









The 
    Honourable Mr. Justice Hall








